DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A1, B1 Claims 1-5, 7-10, 14, 15, and 17-19 in the reply filed on 18 May 2022 is acknowledged.  The traversal is on the ground(s) that here is no search burden because the claims are linked and that art relevant to group I would be relevant to group II.  This is not found persuasive because Applicant does not contend the lack of a special technical feature which contributes over the prior art as evidences in the Restriction Requirement. Applicant is reminded of the requirements outlined in MPEP 1893.03(d) in establishing a lack of unity, in which search burden or relevancy is not a determining factor in establishing a lack of unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 12, 13, and 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 May 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by Hui (US 6,372,118 B1).
As to claims, 1-4, and 14, Hui discloses a composition comprising cobalt ions (claim 1 or 2 “from about 10 percent to about 30 percent cobalt by weight” which is provided by cobalt ions col. 3 lines 61-62), a suppressing agent satisfying the instant claim language (claim  or 2  “hardening agent” which can be 1-butyne-1,4-diol col. 4 line 20) and which may use ammonium hydroxide to adjust the pH of the plating baths (col. 4 lines 29-30 where R1-R3 are H as required by claims 2, 3, and 14 and counter ion OH which is inorganic as required by claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Passal (US 3,274,079) in view of Lemke (US 4,435,254).
As to claim 1-4, 7, 14, 18, and 19, Passal discloses cobalt ions (Table II and IV) and an ammonium compound  where R1, R2, and R3 are all H (Table II and IV as required by instant claims 2, 3, and 14) where the counter ion is inorganic (fluoride as required by instant claim 4).
	Passal discloses using primary and secondary brighteners (col. 4 lines 34-39) but fails to explicitly disclose a suppressing agent as instantly claimed.
	Lemke discloses additives comprising an acetylenic amine and sulfonated acetylene compounds (Abstract) for use with class I and class II brighteners in nickel electroplating baths (col. 1 lines 58-67, col. 2 lines 56-57). Lemke discloses the following additives which read on the instant claims:
	4-diethylamino-2-butyn-1-Ol (col. 2 line 29) where R1: X is a C1 alkane and Y is N(CH3)2 and R2 is a C1 alkyl with OH (R3 =H) reading on instant claims 1,7, 18, and 19 (R3 and R4 are CH3 in Y), 
	3-Methylamino-1-butyne (col. 2 line 37) where R1: X ethanediyl (as required by claim 4) Y: NR3R4 (where R3 is H and R4 is methyl) and R2 is H reading on claims 1 and 7
	4-diethylamino-2-pentyn-4-Ol (col. 2 line 43) where R1: propan-1,1-diyl  Y is NR3R4 (R3 and R4 ethyl groups) and R2 is methyl group reading on claims 1 and 7.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the additives of Lemke in the composition of Passal because they permit the use of higher than normal concentrations of class II brighteners thus permitting higher rate of brightening and leveling without undesirable properties and they act synergistically to produce deposits free of darkness, etc without affecting leveling of bright range of the electrodeposits when used with powerful or high concentrations of class I and class II brighteners. (Lemke col. 5 lines 20-38). Such a combination provides combining prior art elements to know method to yield predictable results since both the baths of Brown and Lemke use the same class I and class II brighteners to affect the deposit, and the additives work with the same brighteners. See MPEP 2143 I A.

Claims 1-4, 7, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonn (US 2,644,787) in view of Lemke (US 4,435,254).
As to claim 1-4, 7, 14, 18, and 19, Bonn discloses cobalt ions (Table I) and an ammonium compound  where R1, R2, and R3 are all H (col. 4 Table I as required by instant claims 2, 3, and 14) where the counter ion is inorganic (col. 4 chloride as required by instant claim 4, 5, and 15).
	Bonn fails to explicitly disclose a suppressing agent as instantly claimed.
	Lemke discloses additives comprising an acetylenic amine and sulfonated acetylene compounds (Abstract) for use with class I and class II brighteners in nickel electroplating baths (col. 1 lines 58-67, col. 2 lines 56-57). Lemke discloses the following additives which read on the instant claims:
	4-diethylamino-2-butyn-1-Ol (col. 2 line 29) where R1: X is a C1 alkane and Y is N(CH3)2 and R2 is a C1 alkyl with OH (R3 =H) reading on instant claims 1,7, 18, and 19 (R3 and R4 are CH3 in Y), 
	3-Methylamino-1-butyne (col. 2 line 37) where R1: X ethanediyl (as required by claim 4) Y: NR3R4 (where R3 is H and R4 is methyl) and R2 is H reading on claims 1 and 7
	4-diethylamino-2-pentyn-4-Ol (col. 2 line 43) where R1: propan-1,1-diyl  Y is NR3R4 (R3 and R4 ethyl groups) and R2 is methyl group reading on claims 1 and 7.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the additives of Lemke in the composition of Bonn because they permit the use of higher than normal concentrations of class II brighteners thus permitting higher rate of brightening and leveling without undesirable properties and they act synergistically to produce deposits free of darkness, etc without affecting leveling of bright range of the electrodeposits when used with powerful or high concentrations of class I and class II brighteners. (Lemke col. 5 lines 20-38). Such a combination provides combining prior art elements to know method to yield predictable results since both the baths of Brown and Lemke use the same class I and class II brighteners to affect the deposit, and the additives work with the same brighteners. See MPEP 2143 I A.

Allowable Subject Matter
Claims 8-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795